Name: Commission Regulation (EC) No 1280/94 of 2 June 1994 on the arrangement applicable to agricultural products subject to reference quantities and statistical surveillance originating in the African, Caribbean and Pacific States (ACP)
 Type: Regulation
 Subject Matter: international trade;  economic geography;  tariff policy;  economic analysis;  agricultural activity
 Date Published: nan

 No L 140/10 Official Journal of the European Communities 3 . 6. 94 COMMISSION REGULATION (EC) No 1280/94 of 2 June 1994 on the arrangement applicable to agricultural products subject to reference quantities and statistical surveillance originating in the African, Caribbean and Pacific States (ACP) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating notably in the African, Carribean and Pacific States ('), as extended by Regulation (EEC) No 444/92 (2), and in particular Articles 16 and 27 thereof, Whereas, in order to enable the competent authorities within the Commission to establish an annual trade balance sheet for each of the products and, if necessary, to put into application the arrangement provided for in Article 16 (3) of the abovementioned Regulation (EEC) No 715/90 , these products are subject to a statistical surveillance in accordance with Council Regulations (EEC) No 2658/87 (4), as last amended by Commission Regulation (EC) No 882/94 0, and (EEC) No 1736/75 (*), as last amended by Regulation (EEC) No 1629/88 Q ; Whereas to ensure the effectiveness of the surveillance system the Member States must charge against the reference quantities as and when the products are entered with the customs authorities for free circulation ; whereas, therefore, it is appropriate for the periods indicated in the Annex to establish reference quantities for those products listed in the Annex, and this during the period of validity of Regulation (EEC) No 715/90 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Whereas Article 16 of Regulation (EEC) No 715/90 stipu ­ lates for certain agricultural products, covered by that Regulation and originating in those countries, the progressive reduction of customs duties as well as control subject to reference quantities and a community surveil ­ lance in a set timetable ; HAS ADOPTED THIS REGULATION : Whereas this reduction of the customs duties is made progressively over the same periods and in accordance with the same timetable as those laid down in the Act of Accession of Spain and Portugal for the same products imported from these countries into the Community as constituted on 31 December 1985 ; Whereas Commission Regulation (EEC) No 3593/91 of 11 December 1991 abolishing in two stages certain customs duties applicable in trade between the Commu ­ nity of Ten and Spain and Portugal as a result of the Mediterranean agreements (3) has foreseen that the resi ­ dual customs duties applicable in 1991 to products from Spain and Portugal for which the dismantling of tariffs continued after 1 January 1993, were eliminated in two equal instalments on 1 January 1992 and 1 January 1993 ; whereas the same concession should be granted for the same products originating in ACP States, while keeping in force the controls in the framework of reference quantities and statistical surveillance foreseen by the abovementioned Regulation (EEC) No 715/90 ; Whereas, in execution of its international obligations, the Community should open reference quantities and estab ­ lish a system of statistical surveillance as regards the products shown in the Annex ; Article 1 1 . Imports into the Community of certain products originating in the African, Caribbean and Pacific States shall be duty-free within the framework of reference quantities and statistical surveillance. The products referred to in the first subparagraph, their CN codes, the periods of validity and the levels of the reference quantities are set out in the Annex. 2. Quantities shall be charged against the reference quantities as and when products are entered with customs authorities for free circulation and accompanied by a movement certificate. If the movement certificate is submitted a posteriori, the goods shall be charged against the corresponding reference quantity at the moment when the goods are entered for free circulation. (') OJ No L 84, 30. 3 . 1990, p. 85. O OJ No L 52, 27. 2. 1992, p. 7. (3) OJ No L 341 , 12. 12. 1991 , p . 13 . (4) OJ No L 256, 7. 9 . 1987, p. 1 . O OJ No L 103, 22. 4. 1994, p . 5. (6) OJ No L 183, 14. 7. 1975, p. 3 . O OJ No L 147, 14. 6 . 1988, p . 1 . 3 . 6. 94 Official Journal of the European Communities No L 140/11 Article 3The extent to which the reference quantities are used up shall be determined at Community level on the basis of the imports charged against them in the manner defined in the first subparagraph, as communicated to the Statis ­ tical Office of the European Communities in application of Regulations (EEC) No 2658/87 and (EEC) No 1736/75. Article 2 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 June 1994. For the Commission Christiane SCRIVENER Member of the Commission ANNEX (tonnes) Order No CN code Taric code (') Description Period Reference quantities 12.0030 ex 0704 90 90 0704 90 90*92 Cabbages, fresh or chilled 1 . 11 to 31 . 12. 1994 1 000 12.0050 ex 0705 11 10 0705 11 10*23 ' Iceberg' lettuce, (Lactuca sativa L, var. 1 . 7 to 31.10.1994 1 000 capitata L.) 12.0060 ex 0709 10 00 0709 10 00*30 Globe artichokes fresh or chilled 1.10 to 31.12.1994 1 000 12.0080 ex 0809 10 00 0809 10 00*60 Apricots, fresh 1 . 9 . 1994 to 30 . 4. 1995 2 000 0809 10 00*80 12.0090 (') ex 0809 20 60 0809 20 60*30 Cherries, fresh 1 . 1 1 . 1994 to 31 . 3 . 1995 2 000 ex 0809 20 80 0809 20 80*31 0809 20 80*39 12.0100 (') ex 0809 30 10 0809 30 10*10 Peaches (including nectarines), fresh 1 . 12. 1994 to 31 . 3. 1995 2 000 ex 0809 30 90 0809 30 90*10 12.0110 ex 0809 40 19 0809 40 19*25 Plums, fresh 15. 12. 1994 to 31 . 3. 1995 2 000 (') The Taric codes shown below are those applicable during the period shown as regards each order number.